DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 3/2/21 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Babad on 3/22/21.
The application has been amended as follows: 
(Currently Amended) A system comprising:
a user device including a browser application wherein the browser application contains a user interface component and an engine component, the browser application displaying a page on the browser application containing an input section and a display section, where conditions can be set in the input section, the user device to:
receive, from a user in the input section, one or more dimension values;
receive, from the user in the input section within one or more fields: a first measure, a second measure, a first condition including a first operator that defines a first relationship between the first 
transmit a request comprising the one or more dimension values [[,]] and the received: first measure, second measure, first condition that defines the first relationship between the first measure and the second measure, second condition that defines the second relationship between the first measure and the second measure, the first visual characteristic associated with the first condition, and the second visual characteristic associated with the second condition; and
a server device to:
receive the one or more dimension values, and the received: first measure, second measure, first condition that defines the first relationship between the first measure and the second measure, the second condition that defines the second relationship between the first measure and the second measure, the first visual characteristic associated with the first condition, and the second visual characteristic associated with the second condition;
	determine a first series of data points, each data point of the first series of data points comprising the one or more dimension values and a value of the first measure, wherein a dimension value is a hierarchical component of a dimension hierarchy, and the first measure is a numerical value to quantify the one or more dimension values;
	determine a second series of data points, each data point of the second series of data points comprising the one or more dimension values and a value of the second measure;
	determine a first visualization associated with the first series of data;
	determine a second visualization associated with the second series of data;

	determine an application of the first visual characteristic based on the first condition, one or more values of the first measure associated with the first portion of the first visualization, and one or more values of the second measure associated with the first portion of the second visualization; 
	generate a combined visualization comprising the first visualization, the second visualization, and the first area, the first area exhibiting the application of the first visual characteristic; 
	transmit, in response to the request, the combined visualization to the engine component of the application at the user device; 
	provide corresponding HTML for the combined visualization at the engine component;
	transmit the corresponding HTML to the user interface component of the user device; and
	render the corresponding HTML via the user interface component within the display section without requiring a full re-load of the page.
	
	2.  (Currently Amended) A system according to Claim 1, the server device to:
	determine a second area defined by a second portion of the first visualization and a second portion of the second visualization; and
	determine an application of the second visual characteristic based on the second condition, one or more values of the first measure associated with the second portion of the first visualization, and one or more values of the second measure associated with the second portion of the second visualization,
further comprises
wherein the second area exhibits the application of the second visual characteristic.

3.  (Previously presented) A system according to Claim 1, wherein the generated combined visualization comprises XML code and JavaScript code.

4.  (Currently Amended) A system according to Claim 3, the user device further to:
generate 


5.  (Currently Amended) A system according to Claim 1, the server device further to:
	determine a second area defined by a second portion of the first visualization and a second portion of the second visualization; 
	determine one of the application of the first visual characteristic and the second characteristic for the second area based on the first condition, the second condition, one or more values of the first measure associated with the second portion of the first visualization, and one or more values of the second measure associated with the second portion of the second visualization; and
	wherein the combined visualization further comprises 


a memory storing processor-executable process steps; and
one or more [[a]] processors to execute the processor-executable process steps to cause the system to:
	display a page in a browser application wherein the browser application contains a user interface component and an engine component, the page containing an input section and a display section, where conditions can be set in the input section;
	determine a first series of data points, each data point of the first series of data points comprising one or more dimension values and a value of a first measure, wherein a dimension value is a hierarchical component of a dimension hierarchy, and the first measure is a numerical value to quantify the one or more dimension values;
	determine a second series of data points, each data point of the second series of data points comprising one or more dimension values and a value of [[the]] a second measure;
	receive, from a user, in the input section within one or more fields a first condition including a first operator that defines a first relationship between the first measure and the second measure, wherein the first condition is associated with a first visual characteristic;
	receive, from the user, in the input section within one or more fields a second condition including a second operator that defines a second relationship between the first measure and the second measure, wherein the second condition is associated with a second visual characteristic;
	transmit a request comprising the one or more dimension values and: the first measure, the second measure, the first condition that defines the first relationship between the first measure and the second measure, the second condition that defines the second relationship between the first measure and the second measure, the first visual characteristic associated with the first condition, and the second visual characteristic associated with the second condition;
	based on the request:
		determine a first visualization associated with the first series of data;
	determine a second visualization associated with the second series of data;
	determine a first area defined by a first portion of the first visualization and a first portion of the second visualization;
	determine an application of the first visual characteristic based on the first condition, one or more values of the first measure associated with the first portion of the first visualization, and one or more values of the second measure associated with the first portion of the second visualization; 
	generate a combined visualization comprising the first visualization, the second visualization, and the first area, wherein the first area exhibits the application of the first visual characteristic; 
	transmit, in response to [[a]] the request, the combined visualization to the engine component of the application 
	provide corresponding HTML for the combined visualization at the engine component;
	transmit the corresponding HTML to the user interface component of the user device; 
and
	render the corresponding HTML via the user interface component within the display section without requiring a full re-load of the page.
	
	7.  (Currently Amended) A system according to Claim 6, the one or more processors to execute the processor-executable process steps to cause the system to:

	determine an application of the second visual characteristic based on the second condition, one or more values of the first measure associated with the second portion of the first visualization, and one or more values of the second measure associated with the second portion of the second visualization,
	wherein the generated combined visualization further comprises 
	wherein the second area exhibits the application of the second visual characteristic.

8.  (Previously presented) A system according to Claim 6, wherein the generated combined visualization comprises XML code and JavaScript code.

9.  (Currently Amended) A system according to Claim 8, the one or more processors to execute the processor-executable process steps to cause the system to:
generate 


10.  (Currently Amended) A system according to Claim 6, the one or more processors to execute the processor-executable process steps to cause the system to:
	determine a second area defined by a second portion of the first visualization and a second portion of the second visualization; and
	determine an application of one of the first visual characteristic and the second visual characteristic for the second area based on the first condition, the second condition, one or more values 
	wherein the combined visualization further comprises 

11.  (Currently amended) A computer-implemented method comprising:
displaying a page in a browser application wherein the browser application contains a user interface component and an engine component, the page containing an input section and a display section, where conditions can be set in the input section;
	determining a first series of data points, each data point of the first series of data points comprising one or more dimension values and a value of a first measure, wherein a dimension value is a hierarchical component of a dimension hierarchy, and the first measure is a numerical value to quantify the one or more dimension values;
	determining a second series of data points, each data point of the second series of data points comprising one or more dimension values and a value of the second measure;
	receiving, from a user, in the input section within one or more fields a first condition including a first operator that defines a first relationship between the first measure and the second measure and, wherein the first condition is associated with a first visual characteristic;
	receiving, from the user, in the input section within one or more fields a second condition including a second operator that defines a second relationship between the first measure and the second measure and, wherein the second condition is associated with a second visual characteristic;
transmit a request comprising the one or more dimension values and: the first measure, the second measure, the first condition that defines the first relationship between the first measure and the second measure, the second condition that defines the second relationship between the first measure and the second measure, the first visual characteristic associated with the first condition, and the second visual characteristic associated with the second condition;
	based on the request:
	evaluating the first condition with respect to a first portion of the first series of data points and a first portion of the second series of data points;
	determining an application of the first visual characteristic of a first area of a first visualization based on the evaluation of the first condition and the first visual characteristic associated with the first condition; 
	generating a combined visualization comprising the first visualization of the first series of data points, a second visualization of the second series of data points, and the first area, wherein the first area exhibits the application of the first visual characteristic; 
	transmitting, in response to the request, the combined visualization to the engine component of the application at the user device;
	providing corresponding HTML for the combined visualization at the engine component; 
	transmitting the corresponding HTML to the user interface component 
	rendering the corresponding HTML via the user interface component within the display section without requiring a full re-load of the page.

	12.  (Currently Amended) A method according to Claim 11, further comprising:
	evaluating the second condition with respect to a second portion of the first series of data points and a second portion of the second series of data points;

	wherein the generated combined visualization further comprises 

13.  (Previously presented) A method according to Claim 11, wherein the generated combined visualization comprises XML code and JavaScript code.

14.  (Currently Amended) A method according to Claim 13, further comprising:
generating 


15.  (Currently Amended) A method according to Claim 11, further comprising:
	evaluating the first condition and the second condition with respect to a second portion of the first series of data points and a second portion of the second series of data points;
	determining an application of one of the first visual characteristic and the second visual characteristic of a second area of the combined visualization based on the evaluation of the first condition, the second condition, the first visual characteristic associated with the first condition and the second visual characteristic associated with the second condition, 
	wherein the combined visualization further comprises 

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the independent claims 1, 6 and 11, the prior art of record does not disclose the limitation of transmitting a request comprising one or more dimension values and: first measure, second measure, first condition that defines the first relationship between the first measure and the second measure, second condition that defines the second relationship between the first measure and the second measure, the first visual characteristic associated with the first condition, and the second visual characteristic associated with the second condition. In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
Regarding Lipton, Lipton does not disclose transmitting a single request comprising ‘the one or more dimension values, and the received: first measure, second measure, first condition that defines the first relationship between the first measure and the second measure, second condition that defines the second relationship between the first measure and the second measure, the first visual characteristic associated with the first condition, and the second visual characteristic associated with the second condition.’ In addition, Lipton does not disclose a browser containing a user interface component and an engine component, wherein the engine component receives the combined visualization and corresponding HTML is provided.
Garrity discloses generating a combined visualization based on measures and conditions (Garrity, page 13). However, Garrity does not disclose the interface of the browser application and rendering a combined visualization within a display section of a page. Following, Garrity does not disclose the browser interface of an input section and display section, where in the input section has 
Bensoussan discloses dimension values (Bensoussan, col 7, rows 31-59). However, Bensoussan does not disclose transmitting a request, generating a combined visualization and rendering it within a display section of a page of a browser application.
Therefore, in combination with the other limitations of the independent claims, independent claims 1, 6 and 11 are allowable.  Dependent claims 2-5, 7-10 and 12-15 are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Examiner, Art Unit 2178